Citation Nr: 0004790	
Decision Date: 02/24/00    Archive Date: 02/28/00

DOCKET NO.  98-01 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel



INTRODUCTION


The veteran had active service from May 1971 to February 
1972.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.


FINDING OF FACT

The veteran's currently diagnosed bipolar disorder is not 
shown to be related to active duty.


CONCLUSION OF LAW

A bipolar disorder was not incurred as a result of active 
military service.  38 U.S.C.A. § 1110, 1131, 5107 (West 
1991); 38 C.F.R. § 3.303. (1999).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The veteran asserts that the currently diagnosed bipolar 
disorder had its origin during service.  He points out that 
he received psychiatric treatment during his eight-month 
period of active service.  He maintains that this was the 
onset of the recently diagnosed bipolar disorder.

In April 1972, service connection for a personality disorder 
was denied.  Later that month, the veteran was notified of 
the denial and given his appellate rights.  In a March 1986 
rating action the claim for a nervous condition was not 
reopened as the veteran had not provided a new factual basis.  
In August 1996, the veteran claimed service connection for 
bipolar disorder.  As entitlement to service connection for 
bipolar disorder had not been previously adjudicated, the RO 
mistakenly framed the issue, in its February 1997 rating 
decision, as whether new and material evidence had been 
submitted to reopen the claim of service connection for 
personality disorder, however, this was changed to de novo 
review.  See Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 
1996) (claim based on a diagnosis of a new disorder 
represents a new claim).

The Board finds that the veteran has a presented a well-
grounded claim within the meaning of 38 U.S.C.A. § 5107.  In 
this regard, the veteran has provided competent evidence of a 
current disability, in the form of a diagnosis of bipolar 
disorder.  The service medical records relate that he 
received psychiatric treatment during his military service.  
Furthermore, a VA physician has provided the necessary nexus.  
See Epps v. Gober, 126 F.3d 1464, 1467 (Fed. Cir. 1997). 

It is important to note that, for the purpose of determining 
whether a claim is well grounded, the evidence must be 
accepted at face value unless it is inherently incredible or 
when the fact asserted is beyond the competence of the person 
making the assertion.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); Tirpak v. Derwinski, 2 Vet. App. 609 (1992); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992); King v. 
Brown, 5 Vet. App. 19, 21 (1993); Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  Once the claim is well grounded, however, 
the Board must analyze the credibility and probative value of 
the evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the veteran.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Peyton v. 
Derwinski, 1 Vet. App. 282, 285 (1991); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 169 (1991); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Service connection may be granted if an acquired chronic 
psychiatric disorder was incurred or aggravated during the 
veteran's active military service.  38 U.S.C.A. §§ 1110 (West 
1991); 38 C.F.R. § 3.303 (1999).  If a condition noted during 
service is not shown to be chronic, continuity of symptoms 
sufficient to establish the chronic character of the 
condition after service must be present for an appropriate 
grant of service connection.  38 C.F.R. § 3.303 (1999).  

The service medical records reflect that in December 1971, 
the veteran's commanding officer recommended that the veteran 
undergo psychiatric evaluation due to problems with 
interpersonal behavior.  The diagnosis was emotionally 
unstable personality disorder, aggressive type.  The veteran 
was discharged from the service in February 1972.  It should 
be noted that personality disorders are specifically 
precluded from being the subject of compensation benefits.  
See 38 C.F.R. §§ 3.102, 3.303 (1999). 

Post service VA records relate that the veteran received 
psychiatric hospitalization and treatment intermittently 
between 1985 and 1989.  Prior to 1989, the psychiatric 
diagnosis accorded the veteran was personality disorder.  

In September 1989, he was readmitted to the VA hospital for 
complaints of mood swings, angry behavior and substance 
abuse.  He reportedly described olfactory and auditory 
incidents that were considered to be hallucinations.  He was 
prescribed Lithium.  The final diagnosis was bipolar 
disorder.  Although the veteran was diagnosed with bipolar 
disorder the examiner did not offer an opinion concerning a 
nexus between the veteran's diagnosed psychiatric disability 
and military service. 

In an April 1997 letter, the veteran's VA physician, S.L. 
Bradshaw, Jr., M.D., reported that the veteran had been 
receiving treatment at that facility since 1988.  He further 
indicated:

...It is clear by now that [the veteran] 
suffers from Bipolar Disorder.  He is 
well stabilized on Lithium.  The 
diagnosis during the service time, of 
Emotionally Unstable Personality, 
Aggressive Type would be consistent with 
a prodrome of Bipolar Disorder.  At this 
point, he has the full-blown disorder and 
one could say that he had the beginnings 
of it then.  I think this evidence 
warrants being evaluated for Service 
Connection for Bipolar Disorder to see 
whether his basic underlying biological 
condition was worsened and brought to a 
head during the service.  I think a case 
could be made for this.  

The evidence that is new is that he has a 
diagnosis of Bipolar Disorder since 1989 
and should be considered under this.  
Although they state that on February 10, 
1992, impression was again shown as 
Personality Disorder with both Anti-
social and Narcissistic Features and 
later there was a Bipolar diagnosis.  To 
say that it is doing fine with Lithium, 
makes no sense if you wish to say that he 
has an AXIS I diagnosis of Bipolar 
Disorder.  Therefore, I personally think 
that he deserves re-evaluation and appeal 
of the basic rating decisions made 
earlier.  I would think this would be 
best instrumented by having another 
evaluation.  

While this opinion, standing alone, is probative enough to 
make this claim well grounded; it is insufficient to 
establish service connection.  The record contains 
conflicting opinions as to the etiological relationship of 
the veteran's psychiatric disability to his military service.  
In addition, to Dr. Bradshaw's opinion the record contains 
opinions of a medical expert, W.M. Pitts, M.D.  Importantly, 
his opinions are not consistent with those of Dr. Bradshaw.  

The Court has held that "an [medical] opinion is only that, 
an opinion.  In an adversarial proceeding, such an opinion 
would have been subject to cross-examination on its factual 
underpinnings and its expert conclusions.  The VA claims 
adjudication process is not adversarial, but the Board's 
statutory obligation under 38 U.S.C.A. § 7104(d)(1) to state 
'the reasons or bases for [its] findings and conclusions' 
serves a function similar to that of cross-examination in 
adversarial litigation.  The [Board] cannot evade this 
statutory responsibility merely by adopting an [medical]  
opinion as its own...  [The Board is also required to]  
provide sufficient reasons or bases for its credibility and 
factual findings and conclusions, including its consideration 
of the benefit-of-the-doubt doctrine."  Gabrielson v.  Brown, 
7 Vet. App. 36, 40 (1994).  

Dr. Pitts reviewed the veteran's medical history and noted 
that the record did not support the veteran's current 
diagnosis of bipolar disorder.  He concluded:

In summation, after page by page review 
of the veteran's entire C-file, this 
board certified psychiatrist did not 
document symptoms and course over time 
consistent with the active duty diagnosis 
of emotionally unstable personality being 
a precursor of bipolar disorder.  In 
addition, symptoms over time do not 
support a diagnosis of bipolar disorder.  
Veteran's 'mood swings' and explosive 
behavior resolved only when he stopped 
episodic use of alcohol; they continued 
for at least several years after he was 
put on Lithium as treatment for 
intermittent explosive disorder or 
bipolar disorder and resolved only after 
cessation of alcohol use.  

After a review of the claims folder, the Board finds the 
statements of Dr. Bradshaw less than persuasive in light of 
the overall record.  Especially, in light of the fact that 
Dr. Bradshaw's conclusions were speculative in nature.  In 
contrast, Dr. Pitts, pointed out that the veteran was 
discharged from duty with a diagnosis of personality disorder 
in 1971 and that this remained the primary disorder until 
1989 when the diagnosis was changed to bipolar disorder based 
on his description of mood swings associated with substance 
abuse.  In was only subsequent to this diagnosis that the 
veteran presented himself as having a bipolar disorder which 
was helped by Lithium.  

In regard to Dr. Bradshaw's comments regarding the 
possibility of the inservice manifestations being prodromal 
symptoms of bipolar disorder, Dr. Pitts pointed out that the 
symptoms seen on active duty were mainly conflicts with 
authority and violent behavior associated with alcohol 
consumption.  He also noted that these symptoms were similar 
to those that were noted prior to the veteran's entrance into 
military service.  Moreover, the veteran underwent extensive 
evaluation during service and the inservice examiners clearly 
attributed the veteran's psychiatric manifestations to a 
personality disorder. 

Concerning the post service symptoms, Dr. Bradshaw also 
referred to the fact that the veteran was prescribed Lithium 
and the medications affect on the veteran's reported mood 
swings.  Although the veteran was maintained on Lithium from 
1989 through 1993, and there was a noted decrease in mood 
swings and episodes of violence; Dr. Pitts also pointed out 
that this was also accompanied by a decrease in alcohol 
consumption.  

Still further, as noted by Dr. Pitts the record does not show 
evidence of depressive symptoms or that the veteran was 
placed on antidepressants to control a bipolar disorder.  He 
also noted that besides anger, violent outbursts, and mood 
swings, which were all associated with alcohol use; there was 
no documented evidence of manic symptoms such as 
hyperactivity, psychosis, hypomania, flights of fantasy or 
grandiosity.  This is also bolstered by the comments of a 
private examiner who conducted a Social Security psychiatric 
evaluation in 1992.  This psychologist commented that the 
veteran did not appear to be in either a manic or depressive 
state.  She indicated that the veteran appeared to have a 
personality disorder with both antisocial and narcissistic 
features. 

Dr. Pitts reviewed the pertinent medical evidence and also 
thoroughly considered Dr. Bradshaw's theory and rejected this 
possibility with reasonable medical principles and supported 
his conclusions with the record.  It should be noted that Dr. 
Bradshaw's statements were speculative and he only raised a 
possibility and suggested further study.  Because Dr. 
Bradshaw's statements do not contain any reference to 
supporting clinical evidence, I can accord them little, if 
any, weight.  The Board places greater weight on the reports 
of Dr. Pitts, due to his thorough review of the appellant's 
medical history, his discussion of the veteran's symptoms, 
and his expertise.  See Sklar v. Brown, 5 Vet. App. 140, 146 
(1993); Willis v. Derwinski, 1 Vet. App. 66, 70 (1991).  

In short, the evidence falls short in several areas and does 
not support a grant of service connection for a chronic 
acquired psychiatric disorder.  As discussed above, the 
inservice symptoms have been attributed to a personality 
disorder.  Further, there is no probative evidence of bipolar 
disorder until approximately 17 years subsequent to service 
discharge, and this diagnosis is somewhat questionable.  The 
Board finds that the medical evidence is insufficient 
evidence to link a bipolar disorder to the veteran's service.  
Therefore, the Board concludes that the preponderance of the 
evidence is against the claim for service connection for a 
bipolar disorder.


ORDER

Service connection for bipolar disorder is denied.




		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

